   Case: 1:15-cr-00515 Document #: 523 Filed: 11/17/19 Page 1 of 6 PageID #:4430




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,   )
                            )
                 Plaintiff, )
                            )                 No. 15 CR 515-3
    v.                      )                 Judge John Z. Lee
                            )
ANTHONY KHOSHABE            )
                            )
                 Defendant. )

                   DEFENDANT ANTHONY KHOSHABE’S
                 MOTION FOR A JUDGMENT OF ACQUITTAL

        Defendant, ANTHONY KHOSHABE, by and through his attorneys, BREEN

& PUGH and BLEGEN & GARVEY, pursuant to Rule 29(a) of the Federal Rules of

Criminal Procedure, moves this Court for a judgment of acquittal on Counts 1

through 8 and Counts 12 through 24 of the superseding indictment because the

evidence presented in the Government’s case-in-chief is insufficient to sustain

convictions of Mr. Khoshabe on these charges. In support thereof, Defendant,

through Counsel, shows to the Court the following:

   I.      Wire and Mail Fraud

        Counts 1 through 8 charge Defendant with mail and wire fraud, in violation

of 18 U.S.C. § 1341 and § 1343. To sustain convictions for mail or wire fraud the

Government must prove, beyond a reasonable doubt, that: (1) the defendant

knowingly devised or participated in a scheme to defraud; (2) the defendant did so

with the intent to defraud; (3) the scheme to defraud involved a materially false or

fraudulent pretense, representation, or promise; and, (4) for purposes of carrying


                                          1
   Case: 1:15-cr-00515 Document #: 523 Filed: 11/17/19 Page 2 of 6 PageID #:4431




out the scheme or attempting to do so, the defendant used or caused the use of the

United States Mails, a private or commercial interstate carrier, or caused interstate

wire communications to take place in the manner charged in the particular count.

18 U.S.C. § 1341 and § 1343.

      Based on the evidence presented, no rational trier of fact could find the

elements of mail or wire fraud beyond a reasonable doubt. Specifically, none of the

evidence, even when considered in a light most favorable to the Government, proves

that Defendant: (1) knowingly devised or participated in a scheme to defraud; (2)

did so with the intent to defraud; (3) made or was aware of a materially false or

fraudulent pretense, representation, or promise; or (4) used or cause the use of the

mails or interstate wire communications.

      Indeed, the Government’s own evidence establishes that Defendant had no

knowledge that Devon Street Investments (“DSI”) was defrauding investors.

Instead, it established that Defendant began working with DSI believing it was a

legitimate company engaged in the purchasing of distressed properties or notes.

Specifically, the evidence establishes that:

      1.     DSI was purported to be a real estate investment business in which his
             father was a partner;

      2.     Defendant invested in properties in the same manner as the other
             investors prior to him working with DSI. Defendant provided Mr.
             Murphy with two cashier’s checks that indicated the address and PIN
             number of the properties, and subsequently began receiving what he
             believed were rent payments (Government Exhibit Blau 3B);

      3.     DSI worked with Thomas Murphy, a licensed attorney;




                                           2
Case: 1:15-cr-00515 Document #: 523 Filed: 11/17/19 Page 3 of 6 PageID #:4432




   4.    Thomas Murphy assisted Defendant in setting up Reliant
         Management (Government Exhibit Blau 8);

   5.    Francisco Cisneros, the individual who had previously been managing
         properties for DSI, was told that he would be working for Reliant
         Management performing the same duties, such as collecting rent and
         maintaining the properties (Tr. 268);

   6.    Defendant created a checklist or contract between himself and Mr.
         Cisneros detailing the work to be done at each property (Government
         Exhibit Cisneros 1);

   7.    Defendant created a log sheet for Mr. Cisneros to document the work
         performed at each property, and required Mr. Cisneros to turn those
         logs in at the end of the week in order to receive his paycheck (Defense
         Exhibit AK Cisneros Cross 1);

   8.    Mr. Cisneros submitted receipts to be reimbursed for supplies he used
         maintaining the properties (Tr. 348-349);

   9.    Mr. Cisneros sent Defendant photographs purporting to document the
         work he had performed at various properties (Defense Exhibits AK
         Cisneros Cross 2, AK Cisneros Cross 4, and AK Cisneros Cross 5);

   10.   Defendant received checks and money orders from Mr. Murphy and
         Mr. Rossini that appeared to be rent money received from each
         building’s tenants (Government Exhibit Buckley 8A);

   11.   Defendant deposited what he believed was rent money into Reliant
         Management’s bank account, sent each investor a check representing
         their monthly rents, and emailed each investor an invoice detailing the
         amount of rent collected each month (Government Exhibit Younan 4);

   12.   Defendant paid insurance premiums on the investor’s properties
         (Government Exhibit Buckley 8A);

   13.   There is no evidence that Defendant ever pitched the investment
         scheme to potential investors;

   14.   Defendant submitted a complaint to the Securities and Exchange
         Commission reporting that Mr. Rossini convinced his father to raise
         money from family members for the purchase of distressed notes but
         had failed to provide any documentation. Further, the complaint



                                      3
   Case: 1:15-cr-00515 Document #: 523 Filed: 11/17/19 Page 4 of 6 PageID #:4433




             named DSI and provided its address in Lincolnwood, Illinois
             (Government Exhibit Blau 6);

      15.    Defendant emailed Mr. Rossini, Mr. Murphy, and his father indicating
             he was separating himself from AD Investment Partners and would no
             longer serve as DSI’s property manager because of their inability to
             produce documents he and other investors had requested (Government
             Exhibit Blau 12);

      16.    Defendant emailed Mr. Murphy’s law firm indicating, his concerns that
             Mr. Murphy was having investors send checks made payable to Mr.
             Murphy directly to him at the law firm and was unable to provide any
             documentation to the investors (Government Exhibit Blau 12); and,

      17.    Defendant sent an email to Mr. Murphy inquiring into the status of his
             investments and for proof of the notes held by DSI (Government
             Exhibit Blau 11).

      In United States v. Rahseparian, 231 F.3d 1257 (10th Cir. 2000), the Tenth

Circuit reversed the District Court’s denial of the defendant’s motion for a

judgement of acquittal finding that the evidence presented at trial was insufficient

to sustain convictions for mail fraud and money laundering. Rahseparian, 231 F.3d

at 1266-67. The Tenth Circuit reasoned that the only evidence regarding the

defendant’s knowledge that a telemarketing business was illegitimate was entirely

circumstantial. Id. at 1262. The evidence at trial showed the defendant was the

contact person for a mailbox used by the fraudulent business, he conducted the

business’ banking through his personal business account resulting in the

commingling of funds, had daily conversations with an alleged co-schemer

regarding incoming checks, and purchased telemarketing lead sheets with cashier’s

rather than a business check. Id. at 1263. The Court found that none of this

evidence showed the defendant knew that the telemarketing business was a fraud,



                                          4
   Case: 1:15-cr-00515 Document #: 523 Filed: 11/17/19 Page 5 of 6 PageID #:4434




and that “the defendant’s participation in the illegal scheme was limited to acts

that, by themselves, were innocent: doing the banking for his sons, who ran the

fraudulent telemarketing scheme…and purchasing ‘lead sheets’ for them, a common

and perfectly legal way for telemarketing business to identify potential customers.”

United States v. Powell, 576 F.3d 482, 493 (7th Cir. 2009), citing Rahseparian, 231

F.3d at 1263.

      Similarly, none of evidence presented against Defendant in this case proves

he knew DSI was engaged in fraudulent activity. Defendant’s conduct was limited

to acts that are perfectly innocent: he started a property management company; he

hired Mr. Cisneros, who he believed had been doing property management for DSI

in the past; he required Mr. Cisneros to submit documentation of his work in order

to be paid; he managed what he believed was rental income from various properties

and distributed the funds to investors with detailed invoices; and, he paid insurance

premiums on the properties he believed were held by DSI. More importantly, and

unlike Rahseparian, when Defendant became suspicious, he sent emails requesting

documentation, alerted the Securities and Exchange Commission of his concerns,

alerted Mr. Murphy’s law firm of the same concerns, and ultimately ended his

business relationship with DSI.

      Moreover, every instance of alleged wire and mail fraud occurred after

Defendant quit working with DSI. Defendant sent his email notifying Mr. Rossini,

Mr. Murphy, and his father that he was quitting on May 24, 2012. See, Government




                                          5
   Case: 1:15-cr-00515 Document #: 523 Filed: 11/17/19 Page 6 of 6 PageID #:4435




Exhibit Blau 12. All of the mailings and wire communications charged in the

indictment were sent after both Defendant quit and alerted law enforcement.

   II.      Money Laundering

         Counts 12 through 24 charged Defendant with conspiracy to commit money

laundering and money laundering, in violation of 18 U.S.C. § 1956(h) and § 1957. In

order to be convicted of conspiracy to commit money laundering or money

laundering, the Government must prove that the defendant knew the transaction

involved criminally derived property. 18 U.S.C. § 1956(h) and § 1957. Of course, the

only criminally derived property at issue here is the money generated by the DSI

investments. As argued above, Defendant entered DSI’s scheme unwittingly and

had no knowledge that DSI was defrauding investors. Therefore, the Government

has failed to prove Defendant knew the monetary transactions he engaged in

involved funds derived from DSI’s mail and wire fraud scheme.

   III.     Conclusion

         For all of the foregoing reasons, Defendant Anthony Khoshabe respectfully

requests this Court enter a judgment of acquittal on all counts.

                                               Respectfully submitted,

                                               s/ Patrick W. Blegen
                                               PATRICK W. BLEGEN, One of the
                                               Attorneys for Defendant Anthony
                                               Khoshabe.

BLEGEN & GARVEY
53 West Jackson Boulevard, Suite 1424
Chicago, Illinois 60604
(312) 957-0100



                                           6
